Citation Nr: 0329408	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  96-41 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for 
service-connected residuals of bilateral hernia repairs.

2.  Entitlement to an initial compensable rating for chronic 
obstructive pulmonary disease (COPD) and bronchitis with past 
history of pneumonia.

3.  Entitlement to service connection for a urological 
disorder.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for residuals of a head 
injury.

6.  Entitlement to service connection for residuals of broken 
fingers to the right hand.

7.  Entitlement to service connection for multiple wounds to 
the head, hands, arms, legs, and back.

8.  Entitlement to service connection for a broken nose and 
deviated nasal septum.

9.  Entitlement to service connection for a left knee 
disorder.

10.  Entitlement to service connection for joint pain due to 
undiagnosed illness.

11.  Entitlement to service connection for a gastrointestinal 
disorder and weight gain due to an undiagnosed illness.

12.  Entitlement to service connection for leg and feet 
swelling due to an undiagnosed illness.

13.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962, from August 1966 to November 1966, and from 
November 1990 to July 1992.  The veteran also had 29 years of 
inactive duty in the United States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Louisville, Kentucky, 
and Phoenix, Arizona.  The case involves many claims and the 
Board provides the following procedural history for the 
purpose of clarifying the appealed issues:

In a March 1994 rating decision, the RO in Louisville granted 
service connection for repaired bilateral hernias and 
COPD/bronchitis with past pneumonia and assigned 
noncompensable evaluations for those disabilities; granted 
service connection for epididymitis/prostatism and assigned a 
10 percent rating for that disability; and denied service 
connection a right knee disorder; a left knee and/or left 
fibula disorder; broken fingers of the right hand; 
septicemia; multiple wounds of the head, hands, arms, legs, 
and back; and a head injury including laceration.

In a May 1994 statement, the veteran also claimed service 
connection for hyperlipedemia.  At a June 1994 VA 
examination, the veteran reported to the examiner that while 
in the Persian Gulf War he was exposed to smoke and now had 
chronic bronchitis symptoms, shortness of breath, and a 
cough.  In June 1994 the RO received a statement from the 
veteran which he called "Military Medical History" which 
was construed as including claims for service connection for 
a broken nose with deviated nasal septum and for fractured 
ribs.

Although it made several attempts to obtain the veteran's 
complete service medical records between 1992 and 1996, the 
RO had difficulty obtaining the records from the service 
department.  Correspondence in the claims file shows that the 
RO informed the veteran of the difficulty, and he was aware 
of it and was also trying to assist in getting the records to 
the RO.  In June 1995, the RO adjudicated eleven claims 
without the complete service medical records.  In this rating 
decision, the RO granted service connection for a fractured 
9th rib, posterior, and assigned a noncompensable rating for 
the disorder.

When the RO received the complete original service medical 
records, it readjudicated all the claims that had been 
previously adjudicated in the March 1994 and June 1995 rating 
decisions in an April 1996 rating decision.  In the April 
1996 rating decision, the RO denied service connection for 
(1) an undiagnosed illness in a Persian Gulf veteran 
manifested by breathing problems; (2) a right knee disorder; 
(3) a left knee/fibula disorder; (4) broken fingers of the 
right hand; (5) septicemia; (6) broken nose with deviated 
nasal septum; (7) multiple wounds of the head, hands, arms, 
legs, and back; (8) head injury, including concussion; (9) 
hyperlipedemia; (10) an evaluation in excess of 10 percent 
for epididymitis/prostatism; and compensable evaluations for 
(11) COPD/bronchitis; (12) bilateral inquinal hernias; and 
(13) fractured 9th rib.

In a May 1996 notice of disagreement, the veteran initiated 
an appeal to the Board of nine issues and the RO issued a 
statement of the case that same month on those issues:  
compensable ratings for (1) COPD/bronchitis with past 
pneumonia; and (2) bilateral right inquinal hernias; and 
service connection for (3) left knee/fibula disorder; (4) 
broken fingers of the right hand; (5) septicemia; (6) broken 
nose with deviated nasal septum; (7) multiple wounds of the 
head, hands, arms, legs, and back; (8) head injury, including 
laceration and concussion; and (9) hyperlipedemia.  In July 
1996, the veteran submitted a substantive appeal with all the 
issues on the statement of the case.  A supplemental 
statement of the case was issued in January 1997.

In a January 1997 statement, the veteran specifically 
withdrew his appeal of claims for service connection for 
hyperlipedemia and septicemia.

In the same statement, the veteran also requested that the 
issue for service connection for multiple wounds to the head, 
hand, arms, legs, and back be limited to multiple wounds of 
the arms, legs, and back, because he felt that the wounds to 
the head and the hand would be considered under the claims 
for service connection for a head injury and for broken 
fingers of the right hand.  Since the veteran was still 
seeking consideration for wounds to the head and hand, the 
Board does not regard this statement as a withdrawal of the 
appeal of those issues and has considered them in its 
decision below.

In another statement in January 1997, the veteran claimed 
service connection for a urological disorder secondary to 
epididymitis/prostatism manifested by sexual dysfunction, 
urination frequency, dribble, and decrease in the force of 
urination and ejaculation.

In June 1998, the veteran claimed service connection for 
bilateral hearing loss, tinnitus, skin cancer, a bilateral 
knee condition, and a low back condition.

In a July 1998 statement, the veteran claimed service 
connection for disorders based on his service in the Persian 
Gulf War, specifically, a skin condition including hair loss; 
joint pain; a gastrointestinal disorder and weight gain; 
headaches; fatigue; and swelling of the feet and legs.

In a May 1999 rating decision, the RO granted service 
connection for (1) hearing loss of the left ear and assigned 
a noncompensable rating effective June 18, 1998; (2) tinnitus 
and assigned a 10 percent rating effective June 18, 1998; (3) 
headaches as due to an undiagnosed illness and assigned a 10 
percent rating for that disability; and denied service 
connection for (4) a urological condition; (5) degenerative 
disc disease of the lumbar spine; (6) hearing loss of the 
right ear; (7) actinic keratosis and skin cancer; (8) joint 
pain as due to an undiagnosed illness; (9) gastrointestinal 
impairment and weight gain due to an undiagnosed illness; 
(10) swelling of feet and legs due to an undiagnosed illness; 
(11) hair loss as due to an undiagnosed illness; and (12) 
fatigue due to an undiagnosed illness.

In a July 1999 notice of disagreement, the veteran initiated 
an appeal of the following issues:  service connection for 
(1) urological condition; (2) degenerative disc disease of 
the lumbar spine; (3) hearing loss right ear; (4) joint pain 
due to an undiagnosed illness; (5) gastrointestinal 
impairment and weight gain due to an undiagnosed illness; (6) 
swelling of feet and legs due to an undiagnosed illness; and 
(7) fatigue due to an undiagnosed illness; and 10 percent 
ratings assigned for (8) tinnitus and (9) headaches; and 
effective dates assigned for (10) tinnitus and (11) 
headaches.  A statement of the case was issued in July 1999, 
and the veteran appealed all the issues in an August 1999 VA 
Form 9 substantive appeal. 

In a December 1999 statement, the veteran withdrew the appeal 
of the 10 percent ratings for tinnitus and headaches and 
stated that only the effective dates assigned remained in 
dispute.

In statements dated in March and April 2002, the veteran 
expressed disagreement with the 10 percent evaluation for the 
headaches, not with the effective date.  He also clarified 
that he wished to withdraw from appeal the issues of service 
connection for right ear hearing loss and for actinic 
keratosis and skin cancer. 

In an August 2002 statement, the veteran stated that he 
accepted both the 10 percent rating and the effective date 
for tinnitus, thereby indicating that he wished to withdraw 
the appeal of those issues.  He clarified that he wished to 
continue his appeal of both the 10 percent rating and the 
effective date assigned for headaches.

At a January 2003 hearing before the Board, the veteran 
stated that he wished to withdraw his appeal of the issue of 
the effective date for headaches and wished to continue his 
appeal only of the 10 percent rating assigned for the 
headaches.

With regard to the issue of the 10 percent rating for 
headaches, the Board notes that, in the December 1999 written 
statement, the veteran withdrew the appeal of this issue.  
Because the issue arose from the May 1999 rating decision, 
the veteran had until the expiration of the one-year appeal 
period following that decision to reinstate his appeal.  
After that, the May 1999 rating decision became final.  
Although the veteran submitted a statement in August 2002 and 
testified in January 2003 that he wished to reinstate his 
appeal of the issue of a 10 percent rating for headaches, the 
Board knows of no provision in the statute or regulations for 
reinstating an appeal after expiration of the appeal period.  
See M21-1, Part IV, para. 8.35 (providing that a claimant may 
reactivate an appeal he has withdrawn "provided a request is 
received by VA within the remaining appeal period"; and 
further providing, "If the appeal is not so reactivated, the 
decisions will be regarded as final."); see also 38 C.F.R. 
§§ 3.104(a), 3.160(d).  Accordingly, his statements regarding 
the 10 percent rating for headaches are referred to the RO 
for appropriate action to the extent that they may be 
construed as a claim for an increased rating for 
service-connected headaches.
Based on this history, the Board has concluded that it has 
jurisdiction on appeal of the 13 issues listed on the first 
two pages of this decision.


FINDINGS OF FACT

1.  There has been no recurrence of the hernias for which the 
veteran underwent surgical repairs in service.

2.  The residual disability of the repaired bilateral hernias 
is manifested by a painful surgical scar.

3.  The veteran's complaints of urinary symptoms such as 
urination frequency, dribble, and decrease in the force of 
urination have been attributed by doctors and examiners to 
service-connected epididymitis/prostatism.  

4.  Service medical records reflect no complaints of sexual 
or erectile dysfunction.  

5.  Medical tests conducted in October 1998 showed no 
evidence of vascular impotency.

6.  No evidence indicates that urological disorder other than 
epididymitis/prostatism may be associated with an established 
event, injury, or disease in service.

7.  No evidence indicates that degenerative disc disease of 
the lumbar spine may be associated with an established event, 
injury, or disease in service.  

8.  Service connection has already been established for 
headaches.

9.  No evidence indicates the presence of any residual 
disability from a head injury, including a disability 
involving memory loss, or that such a residual, if any, may 
be associated with an established event, injury, or disease 
in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
service-connected residuals of bilateral hernia repairs based 
on a recurrence of a hernia have not been met; the criteria 
for a 10 percent "staged" rating for service-connected 
residuals of bilateral hernia repairs based on a painful 
surgical scar have been met as of June 23, 1998.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338, 
§ 4.118, Diagnostic Code 7804 (2003); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

2.  A urological disorder, other than epididymitis/prostatism 
for which service connection has already been established, 
was not incurred in active service and is not secondary to 
epididymitis/prostatism.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2003).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

4.  Residuals of a head injury, if any, were not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist.

During the course of the lengthy appeal period in this case, 
the Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and it affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  In this regard, the VCAA requires VA 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The law applies to all claims filed on or after the date of 
its enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).

In a letter dated in August 2001 in this case, the RO 
notified the veteran of the provisions of the VCAA and 
specifically of VA's duty to notify him of the information 
and evidence needed to substantiate his claims and of VA's 
duty to assist him in obtaining that evidence.  The RO also 
notified him which evidence VA would obtain for him, such as 
getting service medical records and providing VA medical 
examinations, and which information or evidence it needed 
from him.  

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the 
August 2001 letter that any additional evidence should be 
submitted as soon as possible, preferably within 60 days, but 
it also informed him that such evidence must be received by 
VA within one-year from the date of the letter or "back 
benefits" would not be payable.  Thus, the RO notified the 
veteran that he had one year to submit evidence, and 
therefore, the Board finds that there is no prejudice to the 
appellant as a result of any legal deficiency in the VCAA 
notice furnished pursuant to the invalidated regulation and 
that no useful purpose would be served by further delaying 
appellate review to provide corrected notice that the 
appellant has one year to provide additional information or 
evidence.  

Compensable Rating For Service-Connected Residuals 
Of Bilateral Hernia Repairs

Background

Service medical records reflect that in January 1991 the 
veteran was seen with complaints of groin pain after lifting 
a heavy bag.  A bilateral inguinal hernia was diagnosed, and 
the veteran underwent a herniorrhaphy.  Subsequent to the 
surgery the veteran developed septicemia with septic shock 
and bilateral perihilar pneumonia.  The veteran's condition 
was serious and guarded, and he was treated aggressively with 
antibiotics.  He was discharged from the medical ward in 
February 1991 but was seen later that month for complaints of 
having had mild scrotal pain which had resolved.  On 
examination, hernia incisions were well healed without signs 
of infection and were nontender.

Over the next two months, the veteran complained of residual 
discomfort and tenderness in the left testicle.  In April 
1991, he submitted a memorandum to Medical Evaluation 
Personnel outlining his complaints which included that he was 
acquiring a second "ponch" just below the incision area 
down into the groin and that he experienced tenderness in the 
left testicle.  After examination in May 1991, the examiner's 
impression was satisfactory bilateral hernia repair-no 
recurrence; questionable low grade prostatitis and 
epididymito-orchitis.  After further evaluation in a urology 
clinic, the assessment was epididymitis.

In January 1992, the veteran was seen with a history of 
having undergone a bilateral inguinal herniorrhaphy in 
January 1991 for direct hernia and having had a postoperative 
course which was complicated by sepsis, pneumonia and 
questionable prostatitis.  The veteran reported that in 
August 1991 he was carrying a 50 pound object and twisted and 
felt a tearing sensation in his right groin.  Since then he 
had had gradually increasing discomfort in the area and 
diffuse swelling.  On examination, bilateral groin incisions 
were well healed, testicles were normal and nontender.  There 
was a right groin bulge at the inguinal canal increased with 
straining and easily reducible.  The left groin was without 
bulge.  The assessment was recurrence of right inguinal 
hernia.  

In April 1992, the veteran underwent surgery for recurrent 
right inguinal hernia.  As shown in the operation report, the 
surgeon found during the operation that the recurrence was 
actually due to a femoral hernia.  The veteran tolerated the 
procedure well.  A postoperative notation showed that the 
veteran was expected to make a full recovery from the 
surgical interventions of January 1991 and April 1992 and 
that he should be released to full duty in about 30 days.

In May 1992, an examiner noted that the veteran was doing 
well, was slow to ambulate but having no post operative 
problems.  He was given a light duty chit for 30 days.  In 
June 1992, an examiner noted an assessment of normal 
postoperative course and recommended that the veteran be 
returned to full duty without limitations.

On the June 1992 examination conducted in conjunction with 
the veteran's release from active duty, the examiner noted 
that a recurrent right inguinal hernia was repaired in April 
1992 with no sequellae.  On urology follow-up in late June 
1992, it was noted that the veteran was doing well status 
post right femoral hernia repair.

In September 1992, the RO received the veteran's original 
claim for service connection for several disabilities 
including residuals of the two surgeries he had undergone for 
repair of a bilateral inquinal hernia and a right femoral 
hernia.

In November 1992, the veteran underwent a VA examination.  
The examiner noted that the veteran reported the history of 
herniorrhaphies in service.  On physical examination, the 
examiner stated that there was tenderness of both testicles.  
There was no finding relevant to a recurrence of the hernias.  
The diagnosis included residual scrotal contents tenderness 
secondary to bilateral epididymitis.

On a November 1992 VA urology examination, the examiner noted 
the history of surgeries for hernias in service and the 
veteran's complaints of urological problems since then.  On 
physical examination, the examiner noted that the bilateral 
hernia incision was well healed.  The examiner's impression 
was previous history of recurrent bouts of epididymytis, 
urethritis, prostatitis, which at the present time was not 
active.

In a March 1994 rating decision, the RO granted service 
connection for repaired bilateral inguinal hernias and 
assigned a noncompensable rating for that disorder, noting 
that the VA examination showed no residuals of the hernia 
repairs except for well-healed scars.  The diagnostic code 
listed for the criteria under which the RO rated the 
residuals was Diagnostic Code 7338 for evaluating inguinal 
hernias.  The veteran was notified of the rating decision in 
April 1994.

On a June 1994 VA examination report, the examiner noted no 
complaints or findings relevant to the repaired bilateral 
inguinal hernias.  In June 1995 and April 1996 rating 
decisions, the RO continued the noncompensable evaluation for 
bilateral inguinal hernia repairs.

In his July 1996 substantive appeal the veteran reported that 
since the April 1992 procedure he had experienced a "soft 
pouch/bulge" at and around the surgical site which was very 
tender and caused discomfort.  He claimed a compensable 
rating was warranted because of the repeated procedure and 
surgical complications in service.

At his personal hearing in January 1997 the veteran testified 
that he had a very significant pouching on the right side 
with daily discomfort and an inability to lift more than 10 
to 15 pounds without exacerbating the disorder.  He reported 
he had been advised not to wear a belt or a truss for support 
and that he had not been treated for the disorder since 1992.  
He claimed the disorder had greatly affected his overall 
ability to function.

On VA examination in June 1998, the examiner noted that the 
inguinal areas were quite tender.  There was no evidence of 
bulging and no evidence of direct or indirect hernia to 
either side.  

In an October 1998 VA examination report, the examiner noted 
the veteran wore suspenders and reported he did so because 
wearing a belt around his waist caused too much discomfort, 
especially to the right groin area.  It was noted he 
complained of considerable tenderness in that area since his 
surgery in April 1992.  Examination revealed tenderness to 
the right lower quadrant of the abdomen and perhaps a little 
weakness to the abdominal musculature just above the right 
inguinal canal but no evidence of hernia.  No diagnosis as to 
a present recurrent hernia was provided.

VA examination in April 1999 revealed a negative examination 
of the abdomen with no evidence of tenderness or inguinal 
masses.  The diagnoses included abdominal postprandial pains, 
sometimes with diarrhea, said to have begun with his 
herniorrhaphies and sepsis and intermittent edema of the 
lower extremities also said to have started after with his 
herniorrhaphies and sepsis.  No diagnosis as to a present 
recurrent hernia was provided.

In correspondence dated in April 1999 the veteran reiterated 
his claim and reported that he had a "bean bag" type pouch 
on the right side that was constantly tender and painful.  He 
claimed the disorder limited his daily activities and ability 
to work full time.  

In a March 2002 statement the veteran reiterated his account 
of the events surrounding and subsequent to his January 1991 
injury and medical treatment.  He reported that he had been 
instructed after his second surgery not to lift over 
5 pounds, bend, twist, or sit for prolonged periods.  He 
claimed, in essence, that the invasion of his body through 
the same incision site in April 1992 constituted never ending 
limitations and immense disabilities and had unquestionably 
had an adverse impact on his health and physical condition.

In an August 2002 statement and at the January 2003 hearing 
before the Board, the veteran reiterated his contention that 
the having the two surgical procedures in service through the 
same incision site has resulted in many limitations and 
disabilities.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In this case, service connection was granted and the initial 
rating assigned for the residuals of the bilateral hernia 
repairs in the March 1994 rating decision.  The veteran 
submitted a statement in May 1994 requesting that the RO 
"reevaluate" certain issues once it received the complete 
service medical records, but he did not specifically express 
disagreement with or request reevaluation of the initial 
rating assigned for the residuals of the bilateral hernia 
repairs.  His appeal of this issue arises from the notice of 
disagreement he filed with the April 1996 rating decision in 
which the RO readjudicated previously adjudicated claims-
including the bilateral hernia repairs claim--after receiving 
the veteran's complete service medical records.  Under the 
unusual procedural circumstances of this case, the Board will 
construe the appeal in the light most favorable to the 
veteran as an appeal of the initial rating assigned for the 
disability rather than as an appeal of the denial of an 
increased rating claim.  Fenderson, 12 Vet. App. at 126.  

Service-connected residuals of bilateral hernia repairs are 
evaluated under criteria in the VA Schedule for Rating 
Disabilities for evaluating bilateral inguinal hernias.  A 
regulatory amendment effective July 2, 2001, made changes to 
the schedular criteria for evaluating diseases of the 
digestive system; however, the criteria for evaluating 
inguinal hernias were unchanged.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2000 & 2003). 

Under this criteria, a noncompensable rating is provided for 
inguinal hernias which are not operated, but remediable or 
which are small, reducible, or without true hernia 
protrusion.  A 10 percent rating may be assigned for a 
recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is provided for a small recurrent 
postoperative, or unoperated irremediable, inguinal hernia, 
which is not well supported by a truss or is not readily 
reducible.  A 60 percent rating may be assigned for a large 
postoperative recurrent inguinal hernia that is considered 
inoperable and which is not well supported under ordinary 
conditions and which is not readily reducible.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.

The Board notes that a compensable evaluation cannot be 
provided under this criteria unless the postoperative hernia 
recurs or is "recurrent".  The rating criteria does not 
provide a compensable evaluation where, as in this case, the 
medical evidence shows that the hernias were surgically 
repaired and have not recurred.  As noted in the Background 
information above, the veteran has been examined many times 
over the years, but no medical evidence demonstrates a 
recurrence of the hernias for which he underwent surgical 
repair in the service.  Accordingly, the Board concludes that 
the criteria for a compensable evaluation for residuals of 
the bilateral hernia repairs based on a recurrence of a 
hernia have not been met in this case.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.114, Diagnostic Code 7338. 

However, the Board notes that the RO noted in the March 1994 
rating decision which granted service connection for the 
residuals of the bilateral hernia repairs that the only 
residual was a well-healed scar.  Under the criteria for 
evaluating scars, a 10 percent rating may be assigned for 
scars that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  (The Board notes that this 
rating criteria was amended effective August 30, 2002, but 
the amendments did not substantively change the criteria 
under Diagnostic Code 7804.)  No rating higher than 10 
percent is provided under this Diagnostic Code.  The 
veteran's surgical scar was described as "well healed" on 
the November 1992 VA examination, and therefore a compensable 
evaluation may not be granted based on these findings.  

In his substantive appeal the veteran reported having a 
"soft pouch/bulge" at and around the surgical site which 
was very tender and caused discomfort.  He reiterated these 
complaints at his personal hearing in January 1997.  On VA 
examination in June 1998, the examiner noted that the 
inguinal areas were quite tender, although there was no 
evidence of bulging and no evidence of direct or indirect 
hernia to either side.  Similarly, on the October 1998 VA 
examination report, the examiner noted tenderness to the 
right lower quadrant of the abdomen and perhaps a little 
weakness to the abdominal musculature just above the right 
inguinal canal, although there was no evidence of hernia.

Although these examiners did not state that the tenderness 
was tenderness of the surgical scar specifically, the Board 
will construe this evidence favorably for the veteran and 
conclude that the criteria under Diagnostic Code 7804 for a 
10 percent rating based on a painful surgical scar have been 
met as of the date of the June 23, 1998, VA examination.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Therefore, the Board concludes that a "staged" rating of 10 
percent for service-connected residuals of the bilateral 
hernia repairs based on a painful surgical scar may be 
assigned as of June 23, 1998.  Fenderson, 12 Vet. App. at 
126.  

In so concluding, the Board notes that the veteran has 
complained of numerous disabilities as a result of his 
bilateral inguinal hernia repairs during active service, and 
for some, such as epididymitis/prostatism and chronic 
obstructive pulmonary disease(COPD)/bronchitis with past 
pneumonia, service connection has been established and the 
degree of disability resulting from these disorders is 
evaluated separately under criteria different from the 
criteria for evaluating the residuals of the bilateral hernia 
repairs.  The veteran has also claimed service connection for 
a gastrointestinal disorder and weight gain, and a leg 
swelling disorder as a result of the bilateral hernias in 
service, and the Board has remanded these claims for further 
development below.  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).  The Board 
finds there is no persuasive evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  At a personal 
hearing in January 1997, the veteran testified he had not 
been treated for the disorder since 1992 and the objective 
medical evidence of record is inconsistent with his claim 
that this specific disorder limits his ability to be fully 
employed.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service 
for consideration of an extraschedular rating for this 
disability was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Service Connection For Urological Disorder

As noted in the Background information provided above for the 
bilateral hernia repairs claim, a bilateral inguinal hernia 
was diagnosed in service in January 1991, and the veteran 
underwent a herniorrhaphy, subsequent to which he developed 
septicemia with septic shock and bilateral perihilar 
pneumonia.  In February 1991, he was seen for complaints of 
having had mild scrotal pain which had resolved.  On 
examination, there was fullness to the scrotum and the left 
epididymis was slightly tender.

Over the next months, the veteran complained of residual 
discomfort and tenderness in the left testicle.  In April 
1991, he submitted a memorandum to Medical Evaluation 
Personnel outlining his complaints which included that he 
experienced tenderness in the left testicle.  After 
examination in May 1991, the examiner's impression included 
questionable low grade prostatitis and epididymito-orchitis.  
After further evaluation in a urology clinic, the assessment 
was epididymitis.  

In late June 1991, the veteran was seen for follow-up for 
epididymitis.  He had finished a 6 week course of antibiotics 
two weeks earlier.  The veteran complained of minimal left 
sided discomfort and dribbling after voiding.  On 
examination, there was slight tenderness to the left 
epididymis; otherwise, the examination was normal.  The 
impression was epididymalgia, chronic.

In late July 1991, the veteran was seen in the urology clinic 
and tests were administered which showed obstruction pattern 
on flow rate.  The impression was prostatism.  In August and 
September 1991, the veteran was seen for follow-up for 
epididymitis.  

In January 1992, the veteran reported that in August 1991 he 
was carrying a 50 pound object when he twisted and felt a 
tearing sensation in his right groin.  Since then he had had 
gradually increasing discomfort in the area and diffuse 
swelling.  The assessment was recurrence of right inguinal 
hernia.  Because of a history of chronic epididymitis, the 
veteran was referred to urology for evaluation for any 
treatment needed prior to hernia repair.

In late January 1992, the veteran was seen in the urology 
clinic.  The veteran complained of decreased force of 
ejaculation and force of stream with splayed stream.  The 
examination was negative except for right inguinal hernia.  
The impression was history of chronic epididymalgia and rule 
out urethral stricture.  In February 1992, an examiner 
reviewing the results of a urology work up rendered the 
impression of mild prostatism and recommended that planned 
surgery should proceed.

In April 1992, the veteran underwent surgery for recurrent 
right inguinal hernia.  As shown in the operation report, the 
surgeon found during the operation that the recurrence was 
actually due to a femoral hernia.  The veteran tolerated the 
procedure well was expected to make a full recovery.  In June 
1992, an examiner noted an assessment of normal postoperative 
course and recommended that the veteran be returned to full 
duty without limitations.

On the June 1992 examination conducted in conjunction with 
the veteran's release from active duty, the examiner noted 
that a recurrent right inguinal hernia was repaired in April 
1992 with no sequellae.  On urology follow-up in late June 
1992, it was noted that the veteran was doing well status 
post right femoral hernia repair.  The examiner noted that 
the veteran had a history of prostatitis with mild prostatism 
and may need urological intervention in the future.

In September 1992, the RO received the veteran's original 
claim for service connection for several disabilities 
including residuals of the two surgeries he had undergone for 
repair of a bilateral inguinal hernia and a right femoral 
hernia.  In November 1992, the veteran underwent a VA 
examination.  The veteran reported the history of 
herniorrhaphies in service.  He stated that since the 
bilateral inguinal hernia repair he had had incontinence of 
urine and discomfort adjacent to the testicles.  The 
diagnoses included residual scrotal contents tenderness 
secondary to bilateral epididymitis.  The examiner requested 
a urology consultation.  An x-ray report of the right hand 
showed no definite bone or joint abnormality.  The impression 
on urology consultation was that the veteran had had a 
previous history of recurrent bouts of epididymitis, 
urethritis, and prostatitis which at the present time was not 
active.

In a March 1994 rating decision, the RO granted service 
connection for epididymitis/prostatism and assigned a 10 
percent disability rating for that disorder.  

In August and October 1994, the RO received statements from 
the veteran in which he indicated that he had a urological 
condition.  Specifically, he stated that numerous 
catheterizations performed in connection with his hernia 
surgeries had "formed scar tissue which decrease urination 
ability, ejaculation force, and erection 
capability/maintenance."  In June 1995 and April 1996 rating 
decisions, the RO denied an increased evaluation for 
epdidymitis and prostatism.  

In January 1997, the veteran submitted a claim for service 
connection for a urological disorder secondary to 
epididymitis/prostatism manifested by sexual dysfunction, 
urination frequency, dribble, and decrease in the force of 
urination and ejaculation.  In February 1997, the RO 
requested VA outpatient treatment reports dating from 1992.  
Among these reports was an April 1993 VA Persian Gulf 
examination report.  That report showed no complaints or 
findings relevant to the genito-urinary system.  Examination 
of the gentalia was normal.  The report of an April 1995 
echogram of the scrotum noted that the veteran complained of 
exquisite pain of the right testicle within the upper pole 
near the caplet of epididymis.  A notation showed that the 
examiner was to consider epididymitis and prostatitis.  The 
ultrasound of the scrotum revealed a small cyst in the right 
epididymis which the examiner noted should not be productive 
of pain and the etiology of pain in the right testicle was 
not demonstrated.  Other than the small cyst, no other 
abnormalities were indicated.

On a June 1998 VA examination, the veteran provided a history 
of having had a diagnosis of tuberculosis of the testis.  On 
examination, the testes were quite tender but there was no 
swelling.  No diagnosis relevant to a genitourinary condition 
was rendered.

On an October 1998 VA examination, the veteran provided a 
history of urinary and other problems dating form the time he 
underwent bilateral inguinal herniorrhaphies and developed 
secondary septicemia.  Since that time, he reported some 
change in his voiding habits.  He reported that in the past 
two or three years he had had increase urinary frequency and 
urgency and some dribbling of urine, especially terminal 
dribbling.  He had been placed on medication, and this had 
improved his voiding considerably.  He also complained of 
decreased sensitivity of each testis, but especially the 
right.  He reported some decrease in the force of ejaculation 
and in the ability to gain and maintain an erection.  On 
examination, the examiner noted that gentalia showed a normal 
penis, scrotum and contents.  The testes were sensitive to 
palpation, but the examiner found no abnormality in palpation 
of either one.  The right epididymis was slightly palpable 
but not grossly abnormal.  Rectal examination was normal.  
The examiner's impression was some degree of benign 
hypertrophy of the prostate with early obstructive urinary 
symptoms, improved with medication; and decreased sexual 
potency of undetermined etiology.  The examiner ordered a 
penile pressure study, a PSA (prostate specific antigen), and 
a urinalysis.  In a handwritten addendum after these tests 
were conducted, the examiner noted that they were all normal.  
There was no evidence of vascular impotence, and PSA and 
urinalysis were normal.

In December 1999, the RO requested VA outpatient treatment 
reports dating from January 1997.  Among these was a July 
1997 report of a urology consultation.  The veteran 
complained of urinary hesitancy and decreased force since 
1991.  The examiner's assessment was possible epididymitis.  
Later in July, the veteran was seen in an ambulatory surgery 
clinic with complaints of nocturia and decreased stream.  The 
diagnosis was mild bladder outlet obstruction.  In September 
1997, the veteran was seen again for complaints of hesitancy 
and nocturia, and the assessment was prostatism.  In December 
1997, he was seen for similar complaints, and the assessment 
was chronic prostatitis.  In March 1999, the assessment was 
prostatitis.

Analysis

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Under section 3.310(a) of 
VA regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  

The veteran seeks service connection for a urological 
disorder either on a direct basis or secondary to 
service-connected epididymitis/prostatism.  He alleges that 
the disorder is manifested by sexual dysfunction, urination 
frequency, dribble, and decrease in the force of urination 
and ejaculation.  The Board notes that the medical evidence 
in this case reflects that doctors have consistently 
attributed the veteran's urinary complaints over the years 
since service to either epididymitis or prostatism or both.  
Service connection has already been granted for 
epididymitis/prostatism.  No other separate urological 
disorder had been diagnosed to account for the urinary 
complaints.  Moreover, there were no complaints of erectile 
dysfunction or other sexual dysfunction in service and penile 
Doppler studies conducted October 1998 in connection with the 
complaints of erectile dysfunction showed no evidence of 
vascular impotence.  

Because there is no evidence which establishes a urological 
disorder other than epididymitis or prostatism in service or 
which indicates that a urological disorder other than 
epididymitis or prostatism may be associated with an 
established event, injury, or disease in service, the Board 
concludes that no further development of the evidence is 
necessary in order for the Board to render a decision on the 
claim for service connection for a urological disorder.  
38 C.F.R. § 3.159(c)(4)(i); see Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003).  Given the absence of evidence 
of any medical findings pertinent to any such disorder, the 
Board concludes that the preponderance of the evidence in 
this case is against the claim for service connection for 
urological disorder, and the claim must be denied.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 
3.304, 3.310.

Service Connection For Degenerative Disc Disease Of The 
Lumbar Spine

Background

Service medical records show that in July 1988 the veteran 
reported that he was playing softball and got kneed in the 
back and afterwards he sneezed and back pain started and it 
got hard to breathe.  X-rays revealed a fracture of the 9th 
rib with slight displacement.  Service medical records show 
no other complaints or findings relevant to a back injury in 
service except for complaints of a shrapnel wound to the left 
lower back which resulted in a scar there.  The latter claim 
is the subject of the remand order below.

In June 1998, the veteran claimed service connection for a 
low back disorder.  VA outpatient treatment records show that 
in June 1997 the veteran was seen with complaints of left 
sciatica.  A CT (computed tomography) scan revealed bulging 
discs at L3-4 on the left and central at L4-5.  The veteran 
was referred for a neurology consultation where he provided a 
history of back pain and radiculopathy which had been present 
for 9 to 10 months.  The assessment following examination was 
rule out left L3-4-5 radiculopathy.  In July 1997, the 
veteran was seen for physical therapy for the low back pain.  
In August 1997, an examiner noted that the veteran had 
improved objective signs but continued to report numbness of 
the left hip.  An EMG (electromyography) study was conducted 
in August 1997.  The examiner noted a history provided by the 
veteran of first onset of pain in December 1996.  The EMG 
study was considered normal without showing any significant 
EMG evidence of denervation or spinal nerve root compression 
sign.

In September 1997, the veteran was seen with complaints of 
low back pain.  The examiner noted that an MRI (magnetic 
resonance imaging) showed a large L2-3 disc bulge with 
significant resulting stenosis.  There was mild degenerative 
disc disease at other levels.  The impression was L2-3 
herniated nucleus pulposus.  In June 1998, an examiner noted 
an impression of L2-3 disc and noted that the veteran still 
did not want surgery.  In July 1998, the veteran provided a 
history of minor discomfort of backaches which began in 1990 
from three short falls while repelling and fast roping onto 
aircraft decks from helicopters during service in the Persian 
Gulf.  He indicated that he sought no medical treatment at 
that time because he had only minor discomfort until February 
1997 when discomfort increased.

Analysis

As noted above, service connection may be established for a 
disability on a direct basis where a current disability 
exists and that disability either had its onset in service or 
is the result of a disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
However, that an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

In this case, there are no complaints or findings relevant to 
a back injury except for the veteran's complaints in July 
1988 that he was playing softball and got kneed in the back 
and this was attributed to a fracture of the 9th posterior 
rib with slight displacement, a condition for which service 
connection has already been granted.  Service medical records 
show no other complaints or findings relevant to a back 
injury in service except for complaints of a shrapnel wound 
to the left lower back which resulted in a scar there and 
which is the subject of another claim below.

Although in July 1998 the veteran provided a history of minor 
discomfort of backaches which began in 1990 from three short 
falls while repelling and fast roping onto aircraft decks 
from helicopters during service, there is no evidence of 
these injuries in service.  Moreover, there is no evidence of 
any continuity of symptomatology after service to support a 
finding of chronicity of any back disability.  38 C.F.R. 
§ 3.303(b).  Rather, the first complaints of a back disorder 
are shown many years later in 1997, and at that time the 
veteran provided a history of the first onset of back pain in 
December 1996.  In June 1998, he told an examiner that the 
symptoms began 9 or 10 months earlier.  

Thus, although the veteran's complaints in 1997 and 1998 have 
been attributed by doctors to degenerative disc disease of 
the lumbar spine, there is no evidence which indicates that 
degenerative disc disease of the lumbar spine may be 
associated with an established event, injury, or disease in 
service.  Therefore, the Board concludes that no further 
development of the evidence is necessary in order for the 
Board to render a decision on the claim for service 
connection for degenerative disc disease of the lumbar spine.  
38 C.F.R. § 3.159(c)(4)(i); see Wells, 326 F.3d at 1384.  
Given the absence of evidence of any medical findings 
pertinent to a back disorder in service, the Board concludes 
that the preponderance of the evidence in this case is 
against the claim for service connection for degenerative 
disc disease of the lumbar spine, and the claim must be 
denied.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.303, 3.304.

Service Connection For Residuals Of A Head Injury

As noted above, service connection may be established for a 
disability on a direct basis where a current disability 
exists and that disability either had its onset in service or 
is the result of a disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
However, that an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury or disease.  

In this case, there is no evidence, other than a scar on the 
head which the subject of another claim remanded below, of a 
residual disability resulting from a head injury.  The 
veteran is already service-connected for headaches due to an 
undiagnosed illness in a Persian Gulf veteran.  VA outpatient 
records show that in April 1998, the veteran complained of 
"recent memory difficulties."  The diagnosis after testing 
was that he had seemingly "normal" memory function (per 
neuropsychiatric testing and informal evaluation during case 
history) with occasional immediate memory lapses and 
distractions from the task at hand.  The examiner noted that 
the prognosis for improvement of memory functions was good 
due to high average overall memory functions. 

Because there is no evidence which indicates the presence of 
any residual disability from a head injury, including a 
disability involving memory loss, or that such a residual, if 
any, may be associated with an established event, injury, or 
disease in service, the Board concludes that no further 
development of the evidence is necessary in order for the 
Board to render a decision on the claim for service 
connection for a residual disability from a head injury.  
38 C.F.R. § 3.159(c)(4)(i); see Wells, 326 F.3d at 1384.  The 
Board concludes that the preponderance of the evidence in 
this case is against the claim for service connection for 
residuals of head injury, and the claim must be denied.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 
3.304.


ORDER

A 10 percent "staged" rating for residuals of bilateral 
hernia repairs manifested by a painful surgical scar is 
granted as of June 23, 1998, subject to the regulations 
governing the payment of monetary benefits.

Service connection for a urological disorder, for 
degenerative disc disease of the lumbar spine, and for 
residuals of a head injury is denied.





REMAND

Compensable Rating For COPD And Bronchitis
With Past History Of Pneumonia

In his May 1996 notice of disagreement, the veteran contended 
with regard to his COPD/chronic bronchitis that he could "no 
longer walk more than about 100 feet without being completely 
exhausted."  In his July 1996 substantive appeal, the 
veteran stated that he could "no longer climb stairs" or 
"achieve even the slightest incline without extensive 
exertion, or even walk more than a few hundred feet without 
being completely exhausted and wheezing."  

Prior to amendments to the criteria in the VA Schedule for 
Rating Disabilities governing the respiratory system 
effective October 7, 1996, COPD was rated analogously by the 
RO to the criteria provided under Diagnostic Code 6603 for 
evaluating pulmonary emphysema.  That criteria provided a 10 
percent rating for mild pulmonary emphysema with evidence of 
ventilatory impairment on pulmonary function testing (PFT) 
and/or definite dypsnea on prolonged exertion.  38 C.F.R. 
Part 4, Diagnostic Code 6603 (1995).  Higher ratings of 30, 
60, and 100 percent were provided for greater degrees of 
disability.  Chronic bronchitis was evaluated under 
Diagnostic Code 6600 which provided a noncompensable rating 
for a mild degree of disability with a slight cough, no 
dypsnea and few rales.  A 10 percent evaluation was provided 
for moderate symptoms with considerable night or morning 
cough, slight dyspnea on exercise, and scattered bilateral 
rales.  Higher ratings of 30, 60, and 100 percent were 
provided for greater degrees of disability.  

Effective October 7, 1996, the criteria for evaluating 
respiratory diseases were amended and the new criteria 
emphasized findings on PFTs.  Criteria were added 
specifically for COPD, and they provide a 10 percent rating 
for FEV-1 (Forced Expiratory Volume in one second) of 71- to 
80-percent predicted, or; FEV-1/FVC (Forced Expiratory Volume 
in one second to Forced Vital Capacity) of 71 to 80 percent, 
or; DLCO (SB) (Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method) 66- to 80-percent 
predicted.  The Board notes that the criteria for a higher 
rating are stated in the disjunctive ("or") and therefore 
provide three alternative basis for entitlement to a higher 
rating.  The same criteria are provided for a 10 percent 
rating for chronic bronchitis under Diagnostic Code 6600.  
Higher ratings are provided for greater disability as shown 
primarily on PFTs.

The PFTs must be conducted post-drug or post-medication or 
post-inhalation therapy because it is the post-drug or 
post-therapy results that are considered for rating purposes.  
When it published amendments to the criteria in the Federal 
Register, VA noted that the American Lung Association and the 
American Thoracic Society Component Committee on Disability 
Criteria recommended testing for pulmonary function after 
optimum therapy.  The results of such tests reflect the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assures 
consistent evaluations.  Therefore, it is important that the 
PFT report state whether the findings reported were pre- or 
post-drug or inhalation therapy.  See 61 Fed. Reg. 46727 
(Sept. 5, 1996).

PFTs were administered in service in January 1992 and by the 
VA in November 1992 and June 1998.  In February 1992, an 
examiner reviewing the results of the PFTs conducted in 
service noted that the results were normal.  Even if the 
January 1992 PFT report reflected findings which met the 
criteria for a compensable rating under the revised criteria, 
an effective date for such a rating could not be assigned 
prior to the October 1996 effective date of the revised 
criteria pursuant to the law governing the assignment 
effective dates for benefits granted based on a change in 
law.  38 C.F.R. § 3.114.  However, the January 1992 PFT 
report appears inadequate for rating purposes under the new 
criteria anyway because it does not reflect the FEV-1 or FEV-
1/FVC percent predicted for post-drug or post-therapy 
results.  It also does not include findings of a test for 
DLCO(SB).  

The November 1992 and June 1998 VA PFT reports show a value 
for post-drug FEV-1 percent predicted (114 percent and 110 
percent respectively) which would not meet the revised 
criteria for a compensable rating but the report does not 
reflect the FEV-1/FVC percent predicted for post-drug or 
post-therapy results or include findings for post-drug or 
post-therapy DLCO(SB).  

Because none of the PFT findings of record include findings 
for post-drug or post-therapy FEV-1/FVC percent predicted or 
for post-drug or post-therapy DLCO(SB), the PFT findings are 
inconsistent with the revised rating criteria which are 
stated in the disjunctive and provide an alternate basis for 
entitlement.  Accordingly, the PFTs are inadequate for rating 
purposes under the revised rating criteria, and the case must 
therefore be remanded for further development of the medical 
evidence.

Service Connection For Residuals Of Broken Fingers To The 
Right Hand;
Multiple Wounds To The Head, Hands, Arms, Legs, And Back; and
A Broken Nose And Deviated Nasal Septum.

The veteran contends he sustained several injuries during 
operations in Southeast Asia from 1959 to 1961 and that no 
records of the medical treatment he received are available 
because of the classified nature of those operations.  He 
claims a broken nose and deviated nasal septum, multiple 
wounds to the head, hands, arms, legs, and back, and 
residuals of broken fingers to the right hand are due to his 
combat wounds.  A copy of a DD Form 214, received by the RO 
in September 1992, shows that the veteran received awards 
including the Purple Heart and the Combat Action Ribbon.  The 
veteran also submitted in 1992 a Memorandum addressed to him 
from the Commandant of the Marine Corps dated in June 1982, 
in essence, acknowledging the veteran's participation in 
classified operations in Southeast Asia from 1959 to 1961 and 
congratulating him on his commendations including the Purple 
Heart.  

However, the RO, in 2001, received DD Forms 215 and a revised 
DD Form 214.  A September 2001 DD Form 215 "cancelled" the 
previous DD Form 214 which the RO had received in 1992 and 
issued another DD Form 214 which superceded the earlier one.  
The new one indicates only that the veteran received the 
Combat Action Ribbon and the Navy Commendation Medal but not 
the Purple Heart or some of the other awards indicated on the 
previous DD 214.  In May 2002, the veteran submitted a copy 
of correspondence from a Military Personnel Technician of the 
Marine Corps to the veteran indicating that Memorandum dated 
in June 1982 was not authentic and that the veteran had never 
served in Vietnam and could not have qualified for certain 
awards including the Combat Action Ribbon and the Navy 
Commendation Medal, which are nevertheless still shown on the 
revised DD Form 214 signed by the same Military Personnel 
Technician who authored the letter to the veteran.

Accordingly, the Board finds additional development is 
required to attempt to obtain service department verification 
of the specific awards and medals the veteran received and 
whether he served from 1959 to 1961 in operations that remain 
classified.  The Board also finds that further medical 
evaluations are necessary as to these matters in order to 
obtain opinions as to whether the present disabilities 
claimed by the veteran may be etiologically related to his 
combat injuries.  

Service Connection For A Left Knee Disorder

The veteran claims that his present left knee disorder is due 
to an injury incurred during a period of active duty for 
training in June 1973.  Service medical records dated 
June 13, 1973 show the veteran sustained a left knee injury 
in a "non-military accident" approximately one week 
earlier.  Subsequent records show the veteran reported he 
received treatment for his left knee in 1974 after an 
occupational injury.  The veteran has reported his 
occupational injury involved his right knee and that he had 
attempted to obtain the medical records associated with that 
treatment but was informed the records had been destroyed.  
The Board notes dates of the veteran's training service in 
June 1973 have not been verified and that there has been no 
apparent request for any line of duty determination that may 
have been produced at that time.  Therefore, the Board finds 
additional development as to this matter is required on 
remand.

Service Connection for Joint Pain Due To Undiagnosed Illness;
A Gastrointestinal Disorder And Weight Gain Due To An 
Undiagnosed Illness;
Leg And Feet Swelling Due To An Undiagnosed Illness; and
Fatigue Due To An Undiagnosed Illness.

The veteran also claims he has present disabilities, 
including joint pain, gastrointestinal disorder and weight 
gain, leg and feet swelling, and fatigue as a result of 
surgical treatment during active service in January 1991 and 
April 1992 and/or as a result of undiagnosed illness related 
to his service in Southwest Asia during the Persian Gulf War.  
He contends his service medical records documenting treatment 
he received while aboard ship in the Persian Gulf are 
incomplete.  

In recent correspondence to the Board, the veteran observed 
that the law had changed during the pendency of his appeal 
regarding recognition of certain disabilities associated with 
Persian Gulf service.  That is, on December 27, 2001, the 
President signed into law the "Veterans Education and 
Benefits Expansion Act of 2001."  This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows: 

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective date 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (now codified at 38 C.F.R. 
§ 3.317(a)(1)(i)(2003)).  The Board notes the available 
medical evidence does not adequately address these matters.  
Therefore, the Board finds additional examinations are 
required prior to appellate review.

For the reasons and bases noted above, this case is REMANDED 
for the following development:

1.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated him for disorders 
pertinent to the issues on appeal.  When 
the veteran responds, obtain records from 
each health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records can't be obtained and VA 
does not have affirmative evidence that 
they don't exist, inform the veteran of 
the records that VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that we will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.

2.  Request the Office of the Commandant 
of the Marine Corps to provide 
verification or any available 
unclassified information which might 
corroborate the veteran's claimed 
injuries during his service from 1959 to 
1961.  Provide that office with a copy of 
the Commandant's June 1982 
correspondence, the old DD Form 214, 
signed by D.M. Newell, the revised DD 
Form 214, signed by S.M. Wiggins, the two 
DD Forms 215, the correspondence from 
S.M. Wiggins to the veteran, dated in 
September 2001 and a description of the 
veteran's claimed combat injuries.  Ask 
that office to verify what awards the 
veteran received based on which periods 
of service to include verification of the 
Purple Heart medal, the Combat Action 
Ribbon, the Navy Commendation Medal, the 
Bronze Star Medal with Combat "V".  Ask 
that office to confirm whether or not the 
veteran served in Vietnam or in support 
of operations in Southeast Asia from 1959 
to 1961 that are still classified.  If it 
is confirmed that the veteran was awarded 
the Purple Heart, request documentation 
showing what wound or wounds this medal 
was awarded for.

3.  Contact the appropriate service 
department agency(ies) to verify the 
veteran's period of inactive or active 
duty for training in June 1973 and July 
1988 and any line of duty investigations 
or personnel reports that may have been 
produced as a result of the veteran's 
injuries.

4.  Contact the appropriate service 
department agency and request an 
additional search for the veteran's 
service medical records of his treatment 
aboard the USS New Orleans or USS Tarawa 
from approximately November 1990 to 
February 1991.  If no additional service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

5.  Schedule the veteran for a VA 
respiratory examination including PFTs 
which include findings for post-drug or 
post-therapy FEV-1, and FEV-1/FVC, and 
DLCO(SB).  If the DLCO(SB) test is not 
included in the PFT report and, for some 
reason, the DLCO(SB) testing cannot be 
accomplished, the examiner should state 
why it cannot be accomplished or why the 
test was not clinically indicated.

If there is any way to estimate from the 
PFT findings of the post-drug or 
post-therapy FEV-1 on the June 1998 PFT, 
what the results might have been for 
post-drug or post-therapy FEV-1/FVC, and 
DLCO(SB), the examiner should state that 
in the examination report.

The claims file and a copy of this remand 
must be made available to the examiner 
for review.  The examiner must review the 
medical evidence pertaining to the 
service-connected COPD/chronic 
bronchitis, including the January 1992, 
November 1992, and June 1998 PFT reports.  
Based on that review and on current 
examination findings, the examiner should 
state an opinion as to whether the 
veteran's history provided in 1996 that 
he could "no longer walk more than about 
100 feet without being completely 
exhausted" or "no longer climb stairs" 
or "achieve even the slightest incline 
without extensive exertion, or even walk 
more than a few hundred feet without 
being completely exhausted and wheezing" 
is consistent with objective findings on 
examination and PFT testing.

6.  Schedule the veteran for an 
examination to confirm or rule out, if 
possible, whether the veteran ever broke 
his nose or fractured fingers of his 
right hand.

If the service department confirms that 
the veteran was in combat operations from 
1959 to 1961 and was awarded the Purple 
Heart for that period of service, ask the 
examiner to render an opinions as to 
whether it is as likely as not that a 
broken nose and deviated nasal septum; 
residuals of multiple wounds to the head, 
hands, arms, legs, and back; and 
residuals of broken fingers to the right 
hand are related to combat injuries 
sustained during active service from 1959 
to 1961 as opposed to being related to 
some other factor or factors.  

7.  Schedule the veteran for an 
examination to evaluate his claims of 
disabilities due to undiagnosed illness 
from the Persian Gulf War.  The examiner 
should render an opinion as to whether it 
is as likely as not that the veteran has 
present joint pain, gastrointestinal 
disorder and weight gain; swelling of the 
legs and feet; and fatigue and if so 
whether those symptoms can be attributed 
to any diagnosis.  

For each disorder attributed to a known clinical 
diagnosis, the examiner(s) should render an opinion 
as to whether it is at least as likely as not that 
such disorder is etiologically related to service.  
For each claimed disorder not attributed to a known 
clinical diagnosis, the examiner(s) should specify 
whether the veteran's complaints correspond to 
objective symptoms, both in the sense of medical 
signs perceptible to a physician and other non-
medical indicators that are capable of independent 
verification, of a chronic disorder.  If a chronic 
disorder is determined not to be present, the 
examiner(s) should so state.  

8.  Send the claims folder to the 
examiners for review; the examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  The examiner should conduct 
pulmonary function tests and any other 
examinations, tests, or studies necessary 
for adequate opinions.

9.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, provide the veteran with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



